DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-4 and 9-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bonda et al. (US Patent 6,350,894, disclosed by applicant).
Bonda et al. disclose a sunscreen composition containing avobenzone (PARSOL 1789) and mixtures of alkyl benzoates, wherein the composition has an increased sunscreen protection factor (SPF) (ABSTRACT, column 1, lines 23-24).  Bonda et al. disclose the alkyl benzoates are present at a concentration of 1-10% and avobenzone at a concentration of 1-3% (column 4, lines 14-22).    Bonda et al. disclose the composition filters most of the sunlight within the full range of about 280 nm to about 400 nm to prevent skin damage (column 1, lines 37-40).  Bonda et al. do not disclose the claimed mole % or the claimed concentration of organic sunscreen filter and alkyl benzoate.
It would have been obvious to one of ordinary skill in the art to have varied the concentration and mole percentages by routine experimentation.

Claim(s) 5-8 and 14-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bonda et al. (US Patent 6,350,894) as applied to claims 1-4 and 9-13 above, in view of Hanson et al. (US Patent Pub. 2013/0243709, disclosed by applicant).
Bonda et al. is discussed above and differs from the instant claims insofar as they do not disclose the composition comprises octocrylene, homosalate or octisalate.
Hanson et a. discloses a composition for sunscreen or sunscreen enhancer comprising avobenzone, homosalate, octisalate and octocrylene at a concentration of 0.001-25% ([0084]).   
Generally, it is prima facie obvious to combine two compositions, each of which is taught by the prior art to be useful for same purpose, in order to form a third composition to be used for the very same purpose. The idea for combining them flows logically from there having been individually taught in the prior art. See MPEP 2144.06.  Therefore, it would have been obvious to have combined the compositions of the references to for a third composition for protecting the skin against sun damage.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANNETTE HOLLOMAN whose telephone number is (571)270-5231. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NANNETTE HOLLOMAN/Primary Examiner, Art Unit 1612